Citation Nr: 0844969	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  02-09 598	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether D.L.D., may be recognized as a "helpless child" of 
the veteran, on the basis of permanent incapacity for self- 
support prior to attaining the age of 18.

2. Entitlement to service connection for a bladder condition.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for right foot and toe 
disability.  

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left foot 
disability.  

5. Entitlement to an initial rating higher than 10 percent 
for a scar of the rectus abdominal muscle. 

6. Entitlement to an initial compensable rating for residuals 
of repair of a rectus abdominal muscle.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1980 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in August 2001, in March 
2004, in May 2005, and in March 2006, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2008, the veteran clarified that she did not want 
a Board hearing.  

The claim of service connection for a bladder condition, the 
claim of service connection for a left foot disability, and 
the claim for increase for residuals of repair of the rectus 
abdominal muscle are addressed REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The veteran's son, D.L.D., was born in June 1975 and 
attained the age of 18 in June 1993.

2. D.L.D. was 24 years of age at the time of receipt of the 
veteran's application to establish D.L.D. as a "helpless 
child" for VA benefits purposes.

3. D.L.D. died in November 2000 due to end stage of AIDS; the 
veteran retroactively seeks "helpless child" for VA 
benefits purposes.  

4. It is not shown that D.L.D. was permanently incapable of 
self-support by reason of physical or mental defect upon 
attaining the age of 18 years; he is not a child for VA 
benefits purposes.

5. In a rating decision in January 2000, the RO denied the 
application to reopen the claim of service connection for a 
right foot and toe disability; the veteran did not appeal the 
denial of the claim and the rating decision became final.

6. The additional evidence presented since the rating 
decision by the RO in January 2000 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right foot and toe disability.

7. In a rating decision in January 2000, the RO denied the 
claim of service connection for a left foot disability; the 
veteran did not appeal the denial of the claim and the rating 
decision became final.

8. The additional evidence presented since the rating 
decision by the RO in January 2000 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left foot disability.  

9. The scar of the rectus abdominal muscle is 40 centimeters 
long, which is tender with no keloid formation or functional 
limitation.  


CONCLUSIONS OF LAW

1. The requirements for D.L.D. to be recognized as a helpless 
child of the veteran have not been met.  38 U.S.C.A. §§ 
101(4), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2008).

2. The rating decision in January 2000 by the RO, denying the 
application to reopen the claim of service connection for a 
right foot and toe disability, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

3. The additional evidence presented since the rating 
decision by the RO in January 2000, denying the application 
to reopen claim of service connection for a right foot and 
toe disability is not new and material, and the claim of 
service connection for a right foot and toe disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4. The rating decision in January 2000 by the RO, denying 
service connection for a left foot disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

5. The additional evidence presented since the rating 
decision by the RO in January 2000, denying the claim of 
service connection for a left foot disability is new and 
material, and the claim of service connection for a left foot 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

6. The criteria for an initial rating higher than 10 percent 
for a scar of the rectus abdominal muscle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7801, 7804, 7805 (2001 & 2005).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a left foot 
disability, further discussion here of compliance with the 
VCAA with regard to the claim to reopen the claim of service 
connection for a left foot disability is not necessary.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-and post- adjudication content-complying 
VCAA notice by letters, dated in February 2001 (underlying 
claim of service connection for disability involving the 
rectus abdominal muscle), in July 2005 (helpless child and 
right foot and toe disability), and in June 2006.  In July 
2005, the veteran was notified of the type of evidence 
necessary to substantiate the claim to establish D.L.D. as a 
"helpless child" for VA benefits purposes.  The veteran was 
also notified that new and material was needed to reopen the 
claim of service connection for a right foot and toe 
disability, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the lack of evidence of a right 
foot and toe disability during service.  The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection for disability involving the 
rectus abdominal muscle, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that she could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with her authorization VA 
would obtain any non-Federal records on her behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and, of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought). 

On the claim for increase for the scar of the rectus 
abdominal muscle, where, as here, service connection has been 
granted and initial rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has afforded the veteran VA 
examinations in January 2003 and in July 2005.  

As the application to reopen the claim of service connection 
for a right foot and toes disability is denied, there is no 
duty to assist the veteran by obtaining a VA medical 
examination or medical opinion.

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Helpless Child

Legal Criteria

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Under 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  Dobson v. Brown, 4 Vet. App. 443 (1993).

Under 38 C.F.R. § 3.356(b), the determination of a helpless 
child is made solely on the basis of whether the child is 
permanently incapable of self-support through his own efforts 
by reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for the 
rating agency to determine based on competent evidence of 
record in each individual case.  

Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are:

1) Evidence that a claimant is earning his own support is 
prima facie evidence that he is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child, by his own efforts, is provided with 
sufficient income for his reasonable support;



2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established;

3) Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.

In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and

4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

Factual Background

In January 2000, the veteran indicated that D.L.D. became 
handicap at the age of 24, could not take care of himself, 
and he lived with her as of December 1999.  

Private medical records in August 1996 show that D.L.D. had 
been HIV positive and lived with his parents and he was a 
student.  

Private medical records in November 1999 show that D.L.D. was 
diagnosed with AIDS in 1993 with a probable onset in 1988.  
The impression was advanced AIDS. 

A death certificate shows that D.L.D. died in November 2000 
and his date of birth was in June 1975.  The immediate cause 
of death was the end stage of AIDS. 

In her notice of disagreement in March 2006, the veteran 
stated her son was infected with AIDS in 1985/1987, was 
diagnosed in 1993 and was on Medicare and Medicaid.  

In October 2007, the veteran testified her son's AIDS caused 
deterioration in 1999, when he was 24 years old.  

In February 2008, the veteran argued her son had an onset of 
AIDs when he was 11 years old and she should retroactively be 
paid benefits from 1986 to 2000. 

Analysis

D.L.D. was born in June 1975 and turned 18 years of age in 
June 1993.  In January 2000, the RO received the veteran's 
application to establish D.L.D. as a helpless child for VA 
benefits purposes; at that time, D.L.D. was 24 years of age. 
These facts are not in dispute.

After consideration of the evidence in the file and the 
veteran's contentions, the Board finds that the evidence does 
not show that D.L.D's HIV virus made him permanently 
incapable of self-support when he turned 18 years of age.  
Rather, private medical records show that in 1996 D.L.D. was 
HIV positive for at least ten years, he lived with his 
parents, and he was a student.  

In January 2000, the veteran indicated that D.L.D. became 
handicap at the age of 24 and could not take care of himself.  
Despite D.L.D's long history of AIDS, the evidence does not 
show he was permanently incapable of self-support by his 18th 
birthday.

While D.L.D.'s employment status prior to or after age 18 
cannot be discerned from the record, the factors in 38 C.F.R. 
§ 3.356(b) note that a lack of employment prior to or after 
the age of 18 is not a major factor in determining whether a 
person is permanently incapable of self-support, unless it 
can be shown that the lack of employment was due to physical 
or mental disabilities.  The evidence does show that in 1996 
D.L.D. was a student. 

Although the veteran is competent to describe the symptoms of 
D.L.D.'s illness, to the extent the veteran's statements are 
offered as proof of helplessness, where, as here, the 
determinative question involves medical causation, and a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, and the Board rejects the veteran's 
testimony as competent evidence to substantiate the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and as there is no competent medical evidence 
favorable to the claim, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



Applications to Reopen the Claims of Service Connection 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's applications to reopen the claims of service 
connection were received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Right Foot and Toe 

In a rating decision in January 2000, the RO denied the 
application to reopen the claim of service connection for a 
right foot and toe disability on the grounds that that the 
evidence was not new and material.  After the appellant was 
notified of the adverse determination and of her procedural 
and appellate rights, she did not appeal the adverse 
determination, and the rating decision became final based on 
the evidence of record at the time.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
January 2000 consisted of the service treatment records, 
which show that in October 1981, it was noted that a 
consultation for chronic right foot pain had not been placed 
in the record.  On separation examination, the veteran denied 
foot trouble, the feet were evaluated as normal, and no right 
foot and toe abnormality was listed in the summary of defects 
or diagnoses. 

After service, private medical records show that in June 1997 
the veteran underwent a right hallux condylectomy, right 
fifth metatarsal head condylectomy, right fourth and fifth 
toe partial ostectomy and right fifth toe hammer toe 
revision.  

Additional Evidence

The additional evidence, presented since the rating decision 
in January 2000 consists of the following exhibits:

Exhibit (1) consists of VA examinations in September 2006 and 
in July 2007 whereby the examiner concluded that it is less 
likely than not that the veteran's current foot problem is 
related to her service-connected left ankle strain.  This 
evidence does not show a causal relationship between the 
veteran's right foot and toe and service, opposes rather than 
supports service connection secondary to the service-
connected left ankle, and does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.

Exhibit (2) consists of the veteran's testimony in October 
2007 and statements relating her right foot disability to 
boots worn in service and rigors associated with service.  To 
the extent the veteran's testimony and statements are offered 
as evidence of a nexus between the right foot and toe 
disability and service, where, as here, there is a question 
of medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For this 
reason, the Board rejects the veteran's testimony and 
statements as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for a right foot and toe disability is 
not reopened, the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Foot 

In a rating decision in January 2000, the RO denied the claim 
of service connection for a left foot disability on the 
grounds that while the veteran was treated for calluses and 
plantar fasciitis during service, her separation examination 
and post-service medical records did not show a left foot 
disability.  

The veteran did not appeal the denial of the claim, and the 
rating decision became final based on the evidence of record 
at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
January 2000 consisted of the service treatment records, 
which show that in 1981 the veteran was treated for multiple 
calluses on the plantar aspect of the feet, which were 
reduced.  In 1980, she was treated for early plantar 
fasciitis.  

After service, on VA examination in June 1999, the examiner 
reported that x-rays of the left foot were essentially 
normal.  



Additional Evidence

The additional evidence presented since the rating decision 
by the RO in January 2000 consists of the following records.  

VA records show that in July 2004 the veteran had left foot 
surgery on the third and fifth metatarsal and a bunion and 
hammertoe correction.  In July 2005, VA podiatrist expressed 
the opinion that the veteran's service-connected left ankle 
problems could possibly have caused or aggravated the 
existing problems on the left foot.  

Analysis

The record shows that the claim was previously denied because 
there was no post-service medical evidence of a left foot 
disability.  As the additional evidence, shows that in 2004 
the veteran had left foot surgery and a VA examiner has 
suggested that the veteran's left foot disability could be 
secondary to her service-connected left ankle, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, evidence of current disability, the absence of 
which was the basis of the previous denial of the claim, and 
the evidence is new and material and raises a reasonable 
possibility of substantiating the claim and the claim is 
reopened.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The scar of the rectus abdominal muscle is rated 10 percent 
disabling under Diagnostic Code 7804.  Effective August 30, 
2002, the rating criteria for a scar were amended.  The Board 
will consider the disability under the both the old and 
current rating criteria.  

Criteria prior to August 30, 2002

Prior to August 30, 2002, Diagnostic Code 7804, provided a 10 
percent rating for a scar that was superficial, tender, and 
painful on objective demonstration.  A 10 percent rating was 
the maximum rating under Diagnostic Code 7804.  

Other potential applicable Diagnostic Codes are Diagnostic 
Code 7803 and Diagnostic Code 7805.  Under Diagnostic Code 
7803, a superficial, poorly nourished scar with repeated 
ulceration was 10 percent disabling.  A 10 percent rating was 
the maximum rating under Diagnostic Code 7803. 

Under Diagnostic Code 7805, a scar could be rated on 
limitation of function of the affected part.  

Current Criteria

As of August 30, 2002, scars, other than of the head, face, 
or neck, are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805. 

Under Diagnostic Code 7801, the criteria for a deep scar, one 
that is associated with underlying soft tissue damage, or one 
that causes limitation of motion and exceeds 6 square inches 
(39 sq. cm.) is rated 10 percent. 

Under Diagnostic Code 7804, a scar that is superficial and 
painful on examination is rated 10 percent.  A 10 percent 
rating is the maximum rating under Diagnostic Code 7804.

The current Diagnostic Code 7805 was not amended regulation.  

A rating under either Diagnostic Code 7802 or 7803 would 
result in rating the same manifestations under different 
Diagnostic Codes, which is not permitted.  
38 C.F.R. § 4.14. 

Factual Background

On VA examination in January 2003, the examiner noted the 
veteran had a transverse lower abdominal scar, the result of 
a repair of the rectus abdominal muscle.  The scar was 
describe as 40 centimeters long, extending from one iliac 
crest to the midline over the symphysis pubis and then to the 
other iliac crest.  The left side of the transverse scar was 
tender to palpation.  

VA records show that in November 2003 the veteran complained 
of excess tissue at lateral borders of abdominal scar.  

On VA examination in August 2005, the examiner noted the 
veteran's abdominal scar was tender and sensitive.  The scar 
was not elevated or depressed.  There was no functional 
limitation of the scar and no breakdown or ulceration. The 
color was normal.  At the end of the scar there was very soft 
mushy appearing areas measuring 1.5 to 2 inches by 1.5 to 2 
inches in diameter.  



Analysis

The medical evidence shows the veteran has a long transverse 
scar that is tender without functional limitation.  Therefore 
an initial rating higher than 10 percent cannot be assigned 
under either Diagnostic Code 7803, 7804, or 7805 prior to 
August 2002.  

Under the current rating criteria, an initial higher rating 
than 10 percent cannot be assigned under either Diagnostic 
Code 7804 or 7805 as the scar has remained stable.  Under 
Diagnostic Code 7801, as the scar does not exceed 6 square 
inches (39 sq. cm.), the criteria for a separate rating have 
not been met.

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for a scar of the rectus abdominal muscle.  
38 U.S.C.A. § 5107(b).


ORDER

As D.L.D. may not be recognized as a "helpless child" of the 
veteran, on the basis of permanent incapacity for self- 
support prior to attaining the age of 18, the claim is 
denied.

As new and material evidence has not been presented, the 
claim of service connection for a right foot and toe 
disability is not reopened, and the appeal is denied.  

As new and material evidence has been presented, the claim of 
service connection for a left foot disability is reopened.  
To this extent only the appeal is granted. 

An initial rating higher than 10 percent for a scar of the 
rectus abdominal muscle is denied.  



REMAND

On the claim of service connection claim for a bladder 
condition, in October 2007, she testified that she started 
having bladder problems a year earlier.  She contends that 
her bladder problems are due to her service-connected 
hysterectomy.  Under these circumstances, a VA examination is 
needed to establish the etiology of any bladder condition.  

On the claim of service connection for a left foot 
disability, service treatment records show she was treated 
for calluses and plantar fasciitis.  Post-service, in 2004, 
she had left foot surgery.  In July 2005, a VA examiner 
suggested that the veteran's left foot disability could be 
secondary to her service-connected left ankle.  Accordingly, 
a VA examination is warranted to determine the nature and 
etiology of the veteran's left foot disability.  

On the claim for increase for residuals of repair of the 
rectus abdominal muscle, the veteran has been assigned a 
noncompensable rating under Diagnostic Code 5319, involving 
Muscle Group XIX, which affects flexion and lateral motion of 
the spine.  The Board finds that a VA examination is 
warranted so that the veteran by may be rated under the 
criteria for functional limitation of the spine.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on a secondary 
basis for service connection for a left 
foot disability.

2. Schedule the veteran for an appropriate 
VA examination to determine whether it is 
at least as likely as not that a current 
bladder condition, if any, is caused or 
aggravated by the veteran's service-
connected hysterectomy.  The claims file 
should be made available to the examiner.  
    
In formulating an opinion, the 
examiner is asked to consider that 
the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as 
contrasted to a worsening of 
symptoms. 

3. Schedule the veteran for an appropriate 
VA examination to determine whether it is 
at least as likely as not that any current 
left foot disability is caused or 
aggravated by the veteran's service-
connected left ankle and left knee 
disabilities.  The claims file should be 
made available to the examiner.  
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the 
veteran's in-service treatment for 
calluses in 1981 and for early 
plantar fasciitis in 1980.  

Also, the examiner is asked to 
consider that the term "aggravation" 
means a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the disorder as 
contrasted to a worsening of 
symptoms.

4. Schedule the veteran for a VA 
examination to determine the level of 
impairment due to the service-connected 
residuals of repair of the rectus 
abdominal muscle.  



The examiner is asked to describe:

Range of motion of the lumbar spine 
in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  

5. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains adverse to the veteran, 
provide her with a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


